Title: From George Washington to Robert Dinwiddie, 27 April 1756
From: Washington, George
To: Dinwiddie, Robert



[Winchester, 27 April 1756]
To the Honorable Robert Dinwiddie, Esq. Governor of Virginia.Honorable Sir,

I sent an Express to Fort Cumberland on Tuesday last, who is just returned with the enclosed Letters; which I send, to prevent the trouble of extracting a part.

In my letter to Colonel Stephen, I did, among other things, inform him of the accusations laid to his charge; and that he must expect to have the matter enquired into: your Honor will see what he says upon the subject.
Desolation and murder still increase; and no prospects of Relief. The Blue-Ridge is now our Frontier; no men being left in this County, except a few that keep close with a number of women and children, in Forts which they have erected for that purpose. There are now no Militia in this County; when there were, they could not be brought to action. If the Inhabitants of the adjacent Counties pursue the same system of Disobedience, the whole must fall an inevitable sacrifice: and there is room to fear they have caught the infection; since I have sent (besides divers Letters to Lord Fairfax) express after express, to hurry them on; and yet have no tidings of their march. We have the greatest reason in life to believe, that the number of the Enemy is very considerable; as they are spread all over this part of the Country: and that their Success, and the Spoils with which they have enriched themselves, dished up with a good deal of french policy—will encourage the Indians of distant nations to fall upon our Inhabitants in greater numbers, and, if possible, with greater rapidity—They enjoy the sweets of a profitable War, and will no doubt improve the Success, which ever must attend their arms—without we have Indians to oppose theirs. I would therefore advise, as I often have done, that there should be neither trouble nor expence omitted to bring the few, who are still inclined, into our Service; and that too with the greatest care and expedition—A small number, just to point out the wiles and tracts of the Enemy, is better than none: for which reason I must earnestly recommend, that those who accompanied Major Lewis, should be immediately sent up: and such of the Catawba’s as can be engaged in our Interest; if such another torrent as this has been (or may be ere it is done) should press upon our Settlements, there will not be a living creature left in Frederick-County: and how soon Fairfax and Prince William may share its fate, is easily conceived, if we only consider a cruel blood-thirsty Enemy, Conquerors! already possessed of the finest part of Virginia; plenteously filled with all kinds of Provision: pursuing a people filled with fear and consternation, at the inhuman murders of these barbarous Savages!

I have exerted every means that I could think of to quiet the minds of these unhappy people: but, for a man to have inclination, and not power, he may as well be without either, for the assistance he can give.
The Inhabitants of the County who are now in Forts are greatly distressed for want of ammunition and Provision; and are incessantly importuning me for both; neither of which have I at this place, to spare. and if I had, I should be much embarrassed how to act—I could not be safe in delivering either, without your orders. and to hear the cries of the hungry, who have fled for refuge to these places, with nothing more than they carried on their backs, is exceedingly moving. Therefore I hope your Honor will give directions concerning this matter.
I have wrote to the Assembly, setting forth the great and absolute necessity there is of erecting a large and strong Fort at this place, to serve as a Receptacle for all our Stores, &c. and a place of Refuge for the women and Children in times of danger. Was this necessary work compleated, the men would upon any alarm (as they say themselves) immediately lodge their families here, and turn out against the Enemy: But without some such place of Defence, they must always fly in the manner they have, in order to secure their wives and Children!
This is the place generally fixed upon, as it has a free and open communication with all the Country, from its centrical situation; it also secures the communication with the neighbouring colonies as well as the Trade, to the Rivers of Rappahannock, Potomack, &c. and, though trifling in itself, a place of the utmost importance to the Country in general; being contiguous to that part of our Frontiers (but alas! this is the utmost Frontiers at present) which ever must, if any, sustain the attack of numbers, as it is the nearest to Fort Duquisne, to which place we have opened a free communication. It is also contiguous to their Indian Allies; who are at present higher up the Ohio than themselves: It is also conveniently situated for procuring the earliest intelligence when the Enemy is about; and to obtain relief from the Militia below—In short, it would be needless to urge all the cogent reasons that plead in its behalf, and shew how conveniently situated it is for the commanding Officer to reside at. But one I shall add, which alone would be sufficient; and that is what I have before observed: vizt The procuring Intelligence.

This I now am truly sensible of, from the experience I have had since I came to this place. Since the first murders were committed by the Indians, I have never missed of receiving intelligence of their motions: while Colonel Stephen has, in a manner, lived in total ignorance thereof: the reason is very obvious; for Fort Cumberland being detached so far without the Inhabitants, no person thinks of alarming them; but immediately, upon the first fright, retire into the Inhabitants. And Secondly; it is absolutely necessary to have one large Magazine, to supply the different Forts with Stores, &c. which Magazine should be rather within the Inhabitants, for the greater Security in receiving and delivering them out again; and furnishing any reinforcements that may arrive from below, with Provision, ammunition, &c. which will always facilitate their march—There should also be ammunition lodged here for supplying the country-people, when found useful.
Your Honor will observe some parts of Colonel Stephens Letters; as about reinforcements from the second Division, and the number of men, &c. which were only finesse’s in case the letters had fallen into the Enemys hand. The letters that conveyed the true accounts, were put into the pummel of the Saddle; as were mine to him.
I have been formerly, and am at present pretty full in offering my opinion and counsel upon matters which regard the public Safety and Interest; and that has been solely the view of all my thoughts, words and actions. And, in order to avoid censure in every part of my conduct; I make it a Rule to obey the Dictates of your Honor, the Assembly, and a good conscience!
I shall not hereafter trouble you further on these Topics; as I can add nothing to what I have said. I am your Honors’ &c.

G:W.
Winchester, April 27th 1756.    

